DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: 
1)  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
2) JUMBO CASE - The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
3)  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The terms “controller” and “components”, used in the claims, lacks antecedent basis in the specification.
Appropriate correction is required.

Applicant is reminded of the proper language and format for an abstract of the disclosure.  
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” 
“The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a charging member, an application component, an auxiliary storage apparatus, a controller introduced in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 7 and 11 recite, inter alia, “when the photoreceptor on which an image is formed is in an unused state”.  A person having ordinary skill in the art would not be enabled to make and/or use a photoreceptor that is (remains?) in an unused state while also having a formed image thereon.  Claims 8-10 and 12-14 are also rejected based on their dependence on claim 7 or 11.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the indefinite claim language is “when detecting replacement of the photoreceptor”. This limitation is unclear because this limitation merely states a function (detection of replacement) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e., the charging member, application component, or auxiliary storage apparatus, so it is unclear whether the function requires some other structure or is a result of some other operation by the controller. Claims 2-6 are also rejected at least based on their dependence on claim 1.

Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a charging member" in the 6th line.  There is insufficient antecedent basis for this limitation in the claim.  Since the claim earlier recites “a charging member” (2nd line), it is not clear if the second recitation of the same limitation refers to the same or a different charging member.  
Claims 7 and 11 recite, inter alia, “when the photoreceptor on which an image is formed is in an unused state”.  It is unclear how a photoreceptor on which an image is formed can also be “in an unused state”.  This issue is so severe that it precludes a reasonable search over prior art as one skilled in the art cannot determine the metes and bounds of the claims. Claims 8-10 and 12-14 are also rejected based on their dependence on claim 7 or 11.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,857,719 to Mimura in view of US 2020/0026214 to Kidaka.

Mimura teaches:
(claim 1)	An image forming apparatus, comprising: 
a photoreceptor (51) on which an image is formed; 
a charging member (52) in contact with or close to a surface of the photoreceptor; 
an application component (42) configured to apply a voltage to the charging member; 
an auxiliary storage apparatus (34) configured to store a reference voltage applied to the charging member; and 
a controller (30) configured to read the reference voltage (new product reference voltage V0) from the auxiliary storage apparatus when printing, and control the application component to apply a voltage obtained by adding a correction () to the reference voltage according to a value indicating a usage amount of the photoreceptor (FIG.7);

(claim 2)	wherein the controller further adds correction to the reference voltage according to a temperature (i.e. environment; col. 16 lines 48-57);
(claim 3)	wherein the controller further adds correction to the reference voltage according to a humidity (i.e. environment; col. 16 lines 48-57);
(claim 4)	wherein the controller further adds correction to the reference voltage according to a development contrast (i.e. print settings; col. 16 lines 50-54);
(claim 5)	wherein a value indicating the usage amount is a travel distance value (measured by the number of accumulated printed sheets) of the photoreceptor (col. 14 lines 32-52);
(claim 6)	wherein the controller changes the voltage to which the correction according to the value indicating the usage amount of the photoreceptor is added, when a printing amount is equal to or greater than a predetermined amount.

Mimura further discloses the new product reference voltage V0 is set based on the temperature and the humidity inside the apparatus and print settings for a new product but does not particularly discloses how it is determined and thus does not explicitly teach when detecting replacement of the photoreceptor, control a current flowing through the charging member and the replaced photoreceptor at a constant current to measure a voltage when the constant current flows and store the measured voltage as the reference voltage.
Kidaka discloses an image forming apparatus, comprising a photosensitive drum (11), charging roller (12), charging power source (70), a memory (510) configured to store a reference voltage applied to the charging member; and when a new drum cartridge is installed in the image forming apparatus, the controller calculates an applying voltage Vc to be applied to the charging roller by measuring a current flowing from the charging roller to the photosensitive drum 11 according to the application of the voltage to the charging roller by the charging power source.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Mimura and Kidaka, thus arriving at the claimed invention wherein a controller in an image forming apparatus is configured to, when detecting replacement of the photoreceptor, control a current flowing through the charging member and the replaced photoreceptor at a constant current to measure a voltage when the constant current flows and store the measured voltage as the reference voltage, and to read the reference voltage from the auxiliary storage apparatus when printing, and control the application component to apply a voltage obtained by adding a correction to the reference voltage according to a value indicating a usage amount of the photoreceptor; for at least the purpose of accurately controlling charging of the photoreceptor even in a case it is replaced, and prevent fogging.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852